Order entered December 6, 2019




                                             In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00832-CR

                         BRANDON DAMOND WOODS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81312-2018

                                           ORDER
        The reporter’s record was filed October 7, 2019. On December 5, 2019, court reporter

Antoinette Varela filed an amended volume two of the reporter’s record along with a letter

stating that she had corrected the title page of volume two to reflect Visiting Judge Henry Wade,

Jr., presided.

        We STRIKE volume two of the reporter’s record filed October 7, 2019.

                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE